Exhibit 10.1

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of May 5, 2008 (this “Amendment”), is entered into by
Ferrellgas Receivables, LLC, a Delaware limited liability company (“Seller”),
Ferrellgas, L.P., a Delaware limited partnership (“Ferrellgas”), as initial
Servicer (the initial Servicer together with Seller, the “Seller Parties” and
each, a “Seller Party”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase” and,
together with its successors and assigns hereunder that become Committed
Purchasers, the “Financial Institutions”), Falcon Asset Securitization Company,
LLC (“Falcon”), as assignee of Jupiter Securitization Company LLC), Fifth Third
Bank (“Fifth Third”), and JPMorgan Chase Bank, N.A., as agent for the Purchasers
hereunder or any successor agent hereunder (together with its successors and
assigns hereunder, the “Agent”) with respect to the Second Amended and Restated
Receivables Purchase Agreement dated as of June 6, 2006 among the parties (as
heretofore amended, the “Existing Agreement”). The Existing Agreement, as
amended hereby, is hereinafter referred to as the “Agreement.” Unless defined
elsewhere herein, capitalized terms used in this Amendment shall have the
meanings assigned to such terms in Exhibit I to the Existing Agreement.

WITNESSETH :

WHEREAS, the parties hereto desire to amend the Existing Agreement as
hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1. Amendments.

1.1. All references in the Existing Agreement to “Jupiter Securitization
Company, LLC” are hereby replaced with “Falcon Asset Securitization Company,
LLC” and all references to “Jupiter,” either alone, or as part of another
defined term, are hereby replaced with “Falcon”.

1.2 Each of the following definitions in the Existing Agreement is hereby
amended and restated in its entirety to read as follows:

“Liquidity Termination Date” means May 4, 2009.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of 75% of the Net Asset Interest
Balance on the applicable purchase date over the aggregate outstanding amount of
Aggregate Capital determined as of the date of the most recent Monthly Report or
Weekly Report, as applicable, taking into account such proposed Incremental
Purchase.

1.3 Section 1.1(b) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

(b) Not more than once per calendar month, Seller may, upon at least 5 Business
Days’ notice to the Agent (who will promptly forward a copy of each such notice
to the Purchasers), terminate in whole or reduce in part, ratably between the
Purchaser Groups (and, within the Falcon Group, ratably among the Financial
Institutions), the unused portion of the Purchase Limit and the Group Purchase
Limits; provided that each partial reduction of the Purchase Limit shall be in
an amount equal to $5,000,000 or an integral multiple thereof. Each decrease in
the Purchase Limit shall decrease (A) the aggregate Commitments by a like
amount, which aggregate decrease shall be apportioned amongst the various
Committed Purchasers’ Commitments ratably in accordance with their respective
Committed Purchaser Percentages, and (B) the Group Purchase Limits by an amount
equal to their respective Percentages of such decrease. Each notice of a partial
decrease in the Purchase Limit shall be accompanied by an updated version of
Schedule A hereto bearing the effective date of such increase or decrease.

1.4 Section 8.5(b) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

(b) In addition to the Monthly Reports and other reports required under
Section 8.5(a), on Tuesday of each week, or if any such day is not a Business
Day, on the next succeeding Business Day (each, a “Weekly Reporting Date”), the
Servicer shall prepare and forward to the Agent a Weekly Report as of the last
Business Day of the week then most recently ended.

1.5. Section 9.1(k) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

(k) As of the last day of any Measurement Period ending during the periods
specified in the table below, the average of the three Measurement Periods then
most recently ended for the Outstanding Balance of all Receivables included in
the Purchaser Interests (regardless of whether they are Eligible Receivables on
the date of determination) as to which any payment, or part thereof, remains
unpaid for 91 days or more from the original due date for such payment shall
exceed the percentage specified in the table below opposite such period:

         
 
  Applicable
Period in Which Measurement Period Ends
  Percentage
 
       
May or December, 2008
    20.00 %
 
       
June, October or November, 2008
    25.00 %
 
       
July, 2008
    27.00 %
 
       
August or September, 2008
    29.00 %
 
       
At all other times
    16.50 %
 
       

1.6 Section 10.3 of the Existing Agreement is hereby amended to insert after “on
demand” in each place where it appears the following:

(and, in the absence of demand, within 45 days after presentation of an invoice
therefor setting forth in reasonable detail the basis for the fees and charges
therein).

1.7 Schedule A to the Existing Agreement is hereby amended and restated in its
entirety to read as set forth in Schedule A hereto.

2. Representations and Warranties. In order to induce the other parties hereto
to enter into this Amendment, each of the Buyer and the Originator hereby
represents and warrants to each of the other parties hereto as follows:

(a) The execution and delivery by such party of this Amendment, and the
performance of its obligations under the Agreement as amended hereby, are within
such party’s organizational powers and authority and have been duly authorized
by all necessary organizational action on its part;

(b) This Amendment has been duly executed and delivered by such party, and the
Agreement, as amended hereby, constitutes such party’s legal, valid and binding
obligation, enforceable against such party in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law), and

(c) As of the date hereof, no event has occurred and is continuing that will
constitute a Termination Event or a Potential Termination Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon delivery to the Agent of each of the following:

(a) counterparts hereof, duly executed by each of the parties hereto;

(b) counterparts of an amendment and restatement of the Purchasers’ Fee Letter,
duly executed by each of the parties thereto; and

(c) counterparts of Amendment No. 4 to Amended and Restated Receivable Interest
Sale Agreement, duly executed by each of the parties thereto.

4. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

(c) Ratification of Agreement. Except as expressly amended hereby, the Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

<Signature pages follow>

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRELLGAS RECEIVABLES, LLC

By:
Name:
Title:


FERRELLGAS, L.P.

By: Ferrellgas, Inc., its General Partner

By:
Name:
Title:


1

FALCON ASSET SECURITIZATION COMPANY, LLC

By: JPMorgan Chase Bank, N.A., as attorney-in-fact
By:
Trisha Lesch, Vice President


JPMORGAN CHASE BANK, N.A.,

Individually as a Financial Institution and as Agent

By:
Trisha Lesch, Vice President


2

FIFTH THIRD BANK

By:
Robert Finley, Vice President and Manager


3

Schedule A to Amendment

SCHEDULE A

COMMITMENTS
As of May 5, 2008

          Committed Purchaser   Commitment
JPMorgan Chase Bank, N.A.
  $ 80,000,000  
Fifth Third Bank
  $ 80,000,000  

4